DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 12/29/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/05/2021 and 01/12/2022 was filed after the mailing date of the Non-Final Rejection on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-21 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 2014/0280688) in view of Whyte et al (US 2012/0159558).

Regarding Claim 1, Mao discloses a method comprising determining a first portion of a content item in each of a plurality of user-specific storages associated with corresponding user accounts of a plurality of user accounts (e.g., see Para 56; such as determining a first data equivalent to a first portion of a content item in a local storage device) and determining a second portion of the content item in a common storage associated with the plurality of user accounts (see Fig. 1; Abstract; Para 3; Para 36; Para 44; Para 48; Para 57; such as storing first data locally relative to a user device 124 and storing second data at remote network storage 126 relative to the user device equivalent to a common storage associated with the plurality of user accounts); and causing sending of a first portion from one of the plurality of user-specific storages and the second portion from the common storage (see Para 4; Para 26; Para 37; such as transmission of first portion from local storage while second portion from network storage).
Mao is not explicit about determining, based on a plurality of requests associated with receiving the stored content item, that one or more caching criteria is satisfied; causing, based on the one or more caching criteria being satisfied, storage of the second portion in a cache storage different from the common storage.
In an analogous art, Whyte discloses, as in one embodiment, equally discloses determining, based on a plurality of requests associated with receiving the stored content item, that one or more caching criteria is satisfied; causing, based on the one or more caching criteria being satisfied, storage of the second portion in a cache storage different from the common storage (e.g., see Abstract; Para 1; Para 8; Para 44; Para 53; Para 80; such as based on the popularity of second portion of the content item). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mao to include determining, based on a plurality of requests associated with receiving the stored content item, that one or more caching criteria is satisfied; causing, based on the one or more caching criteria being satisfied, storage of the second portion in a cache storage different from the common storage, as taught by Whyte to take advantage of cache so more popular portion of asset can be quickly sent to reduce delay, thus more enjoyable viewing experiences.
Mao further discloses the user device can retrieve the content fragments (such as first portion of the content item) from the storage medium for playback without having to communicate with the CDN, thereby reducing latency and network bandwidth and storage/cache resources required to deliver these content fragments from the CDN (see Para 44), thus would suggest or render “without moving the first portion from the plurality of user-specific storages” to be obvious since only popular portion such as second portion from the common storage at CDN is required to be cashed, but not personal portion such as first portion from local storage so as to save more valuable cache space for more popular portion and reduce latency.

Regarding Claims 2 and 9, Whyte would disclose and render “the one or more caching criteria comprises a threshold number of the plurality of user accounts being associated with requesting the stored content item” to be obvious (e.g., see Fig. 9, -910; Para 66; such as number of requests less than 2; or discard the least number of an asset requests). 

Regarding Claims 3 and 10, Mao in view of Whyte would disclose and render “the one or more caching criteria comprises a range indicating a subset of one or more sections of the content item associated with active playback of the content item for at least a portion of the plurality of user accounts (see Whyte: Para 6-8; such as a popular asset which can be a group of segments indicating as a subset of one or more sections of the content item associated with active playback of the content item for at least a portion of the plurality of user accounts), wherein each of the one or more sections comprise a corresponding first portion and second portion” to be obvious (see Mao: Para 56-57; such as sections comprising a corresponding first portion and second portion). 

Regarding Claims 4 and 11, Mao in view of Whyte would disclose and render “the range is updated over time to include subsequent sections of the content item as one or more of the plurality of user accounts progress in playback of the content item” to be obvious (see Mao: Para 47; for example, a device can monitor and/or receive information relating to one or more fragments and can update the manifest to reflect the information (e.g., changes or updates)); Whyte: Para 60; such as maintaining a data table at a cache device (e.g., edge cache 120) to track the number of times that each of its cached items have been requested by a client device 130a. In this example, the asset selected for replacement may correspond to the least requested asset in the cache).

Regarding Claim 5, Mao in view of Whyte would disclose and render “receiving a request for the second portion located in the common storage; and processing the request for the second portion by determining the second portion located in the cache storage” to be obvious (see Mao: Para 37; such as receiving a request for the second data located in the network storage; Whyte: Para 57; such as the caching devices may decide to add the newly retrieved asset to the cache storage).

Regarding Claim 6, Mao in view of Whyte would disclose and render “causing storage of the second portion in the cache storage comprises causing a copy of the second portion to be stored in the cache storage until the one or more caching criteria are no longer satisfied” to be obvious (see Whyte: Para 60; such as removed from the cache storage after become less popular).

Regarding Claim 7, Mao further discloses the first portion comprises a first portion of a content section and the second portion comprises a second portion of the content section (see Mao Para 3; such as first data and second data can relate to the same content), and further comprising appending the second portion to the first portion from the one of the plurality of user-specific storages (see Para 4; Para 26; Para 56-57; such as appending second data to the first data stored at local device).

Regarding Claim 8, Mao discloses a method comprising determining a first portion of a content item in each of a plurality of user-specific storages associated with corresponding user accounts of a plurality of user accounts (e.g., see Para 56; such as determining a first data in a local storage device) and determining a second portion of the content item in a common storage associated with the plurality of user accounts (see Fig. 1; Abstract; Para 3; Para 36; Para 44; Para 48; Para 57; such as storing first data locally relative to a user device 124 and storing second data at remote network storage 126 relative to the user device equivalent to a common storage associated with the plurality of user accounts); and causing sending of a first portion from one of the plurality of user-specific storages and the second portion from the common storage (e.g., see Para 4; Para 26; Para 37; such as transmission of first portion from local storage while second portion from network storage).
Mao is silent about determining that one or more caching criteria is not satisfied for at least a portion of the stored content item; causing, based on the one or more caching criteria not being satisfied, the second portion to be removed from a cache storage different from the common storage.
In an analogous art, Whyte discloses, as in one embodiment, equally discloses determining that one or more caching criteria is not satisfied for at least a portion of the stored content item; causing, based on the one or more caching criteria not being satisfied, the second portion to be removed from a cache storage different from the common storage (see Abstract; Para 1; Para 8; Para 44; Para 53; Para 65; Para 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mao to include determining that one or more caching criteria is not satisfied for at least a portion of the stored content item; causing, based on the one or more caching criteria not being satisfied, the second portion to be removed from a cache storage different from the common storage, as taught by Whyte so more valuable cache space can be saved for more popular portion of asset.
Mao further discloses the user device can retrieve the content fragments (such as first portion of the content item) from the storage medium for playback without having to communicate with the CDN, thereby reducing latency and network bandwidth and storage/cache resources required to deliver these content fragments from the CDN (see Para 44), thus would suggest or render “without moving the first portion from the plurality of user-specific storages” to be obvious since only popular portion such as second portion from the common storage at CDN is required to be cashed, but not personal portion such as first portion from local storage so as to save more valuable cache space for more popular portion and reduce latency.

Regarding Claim 12, Mao in view of Whyte would disclose and render “the range is associated with timing information indicative of a length of time to use the range for caching decisions” to be obvious (e.g., see Whyte: Para 32; such as associated with a time window).

Regarding Claim 13, Mao in view of Whyte would disclose and render “causing the second portion to be removed from the cache storage comprises deleting a copy of the second portion” to be obvious (see Whyte: Para 57; such as delete second portion to make room for more popular portion).

Regarding Claim 14, Mao discloses or render “appending the second portion to the first portion, and wherein causing sending of the first portion from one of the plurality of user-specific storages and the second portion from the common storage comprises causing sending of the first portion with the appended second portion” to be obvious (see Para 26; Para 37; Para 56-57).

Regarding Claim 15, Mao discloses a method comprising receiving a plurality of requests associated with a content item, wherein a first portion of the content item is determined for each of a plurality of user-specific storages associated with corresponding user accounts of a plurality of user accounts and a second portion of the content item is determined for a common storage (see Fig. 1; Abstract; Para 3; Para 36; Para 44; Para 48; Para 56-57; such as storing first data locally relative to a user device 124 and storing second data at remote network storage 126 relative to the user device equivalent to a common storage associated with the plurality of user accounts); and causing sending of a first portion from one of the plurality of user-specific storages and the second portion from the common storage (see Para 26; Para 37; Para 56-57; such as transmission of first portion from local storage while second portion from network storage).
Mao is silent about determining, based on receiving the plurality of requests, a first range indicating a first subset of the content item; causing, based on the second portion being associated with the first subset, the second portion to be stored in a cache storage different from the common storage.
In an analogous art, Whyte discloses, as in one embodiment that a subset of content assets (such as different episodes of the same television program or combination of assets, assets can be interpreted as a portion or fragment of a content item) can be stored in the local or edge caches different from the common storage (e.g., see Para 8) which are identified as more frequently requested assets or episodes (see Para 6); one of ordinary skill in the art would recognize the second portion could be identified as frequent request asset.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mao to include determining, based on receiving the plurality of requests, a first range indicating a first subset of the content item; causing, based on the second portion being associated with the first subset, the second portion to be stored in a cache storage different from the common storage, as taught by Whyte so more valuable cache space can be saved for more popular portions or assets of a content item.
Mao further discloses the user device can retrieve the content fragments (such as first portion of the content item) from the storage medium for playback without having to communicate with the CDN, thereby reducing latency and network bandwidth and storage/cache resources required to deliver these content fragments from the CDN (see Para 44), thus would suggest or render “without moving the first portion from the plurality of user-specific storages” to be obvious since only popular portion such as second portion from the common storage at CDN is required to be cashed, but not personal portion such as first portion from local storage so as to save more valuable cache space for more popular portion and reduce latency.

Regarding Claim 16, Mao would disclose or render “appending the second portion to the first portion from the one of the plurality of user-specific storages, wherein causing sending the first portion from one of the plurality of user-specific storages and the second portion from the cache storage comprises causing sending the first portion with the appended second portion” to be obvious (e.g., see Para 26; Para 37; Para 56-57).

Regarding Claim 17, Mao in view of Whyte would disclose and render “updating, based on a change in a number of user accounts requesting the stored content item, the first range; and causing, based on updating the first range, one or more additional first portions to be removed or added to the cache storage” to be obvious (see Mao: Para 47; such as a device can monitor and/or receive information relating to one or more fragments and can update the manifest to reflect the information (e.g., changes or updates); Whyte: Para 8).

Regarding Claim 18, Mao in view of Whyte would disclose and render “determining, based on receiving the plurality of requests, a second range indicating a second subset of the content item different from the first subset, wherein the second subset is associated with additional first portions of the content item stored in the plurality of user-specific storages and an additional second portion stored in the common storage; and causing the additional second portion to be stored in the cache storage” to be obvious (see Mao: Para 47; such as a device can monitor and/or receive information relating to one or more fragments and can update the manifest to reflect the information (e.g., changes or updates); Whyte: Para 8).

Regarding Claim 19, Mao in view of Whyte would disclose and render “merging the first range and the second range into a combined range” to be obvious (see Mao: Para 47; Whyte: Abstract; Para 8; such as combination of assets to be considered).

Regarding Claim 20, Whyte discloses, as in one embodiment, that the distribution curve for VOD content requests may also include an associated time window (e.g., data corresponding to title dispersion of client device requests over an hour, several hours, a day, etc.). (see Para 32); Whyte further discloses comparing the popularity of assets and combinations of assets, along with other factors to determine which assets should be replaced in the cache device (see Abstract); thus, Mao in view of Whyte would render “the first range is associated with timing information indicative of a length of time to use the first range for caching decisions” to be obvious so more popular assets can be updated periodically.

Regarding Claim 21, Mao further discloses the first portion and the second portion of the content item are stored as part of an active playback configuration in which the content item is being recorded for a plurality of users associated with the plurality of user accounts while the plurality of users are accessing the content item (see Para 2-5; Para 26).

Response to Arguments
6.	Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of new grounds of rejection.

Conclusion
7.	Claims 1-21 are rejected.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426